ORDER (GRANT MOTION FOR EXPEDITED CONSIDERATION AND PRE-JUDGMENT IMPOUNDMENT OF PER CAPITA PAYMENTS & HEARING)
JOAN GREENDEER-LEE, Associate Judge.
On October 2, 1998, the Ho-Chunk Nation [hereinafter HCN] Home Ownership Program [hereinafter HOP] filed a Complaint, Motion for Expedited Consideration, and Motion for Pre-Judgment Attachment of Per Capita. A copy of the same was served upon the defendant, Katherine Littlejohn, by first class mail. The defendant has the right to respond to the Complaint, on or before Hearing date set below. The plaintiff seeks recovery of the amount due the HCN HOP through an attachment of the defendant’s per capita distribution commencing with the next *249scheduled distribution of November 1, 1998 based on the following:
1. The defendant, Katherine R. Little-john, is an enrolled member of the Ho-Chunk Nation, Tribal Id. # 439AO01481; that Defendant Littlejohn is entitled to receipt of Per Capita Disbursements pursuant to the Nation’s Per Capita Distribution Obdinance, Sec 11(b)(3) of the Indian Gaming Regulatory Act, 25 U.S.C. 2710(b)(3).
2. That Katherine Littlejohn and the HOP, an entity of the HCN, entered into a written Mortgage and Mortgage Note, in the principal of 52,500.0 for the purchase of residential property in LaCrosse County, Wisconsin.
THIS COURT FINDS:
3. That Katherine Littlejohn has defaulted on her contractual obligation with the HCN HOP in the total amount of $5,365.82 (inclusive of late fees and less unapplied funds).
4. That the November 1, 1998 Per Cap-ita Distribution scheduled for release to Defendant Katherine R. Littlejohn, shall be impounded pending a Hearing set for October 29, 1998 at 2:00 p.m.